Chalmers, J.,
delivered the opinion of the court.
While it is the settled law in this State that all debts protected by the same security are entitled to share pro rata in its proceeds, in the event of there proving to be a deficiency, it is equally well settled that the rule is otherwise where the payee, in assigning them, gives a priority to one or more of them, and that where this is done such priority will be observed and enforced by the courts. Bank of England v. Tarleton, 23 Miss. 173.
It is impossible to conceive of a plainer instance of conferring such priority than the present. From the inception of the debt the payee so shaped its form, that a preference in the assignments might be given, and by securing each of the notes by a separate trust-deed, not only manifested this intention, but did it in such shape that every subsequent assignee was bound to know, or at least be put upon inquiry. When he assigned the first note the assignees contracted for a preference ■ and did all they could to give notice to the public by promptly recording the trust-deed by which it was protected in advance of the record of those protecting the deferred notes, so that even if the assignees of the other notes were entitled to notice as claimed by counsel, it is difficult to see how it could have been more effectively given, except by personal communication, which would, of coixrse, be generally impossible.
Decree reversed and bill dismissed.